Exhibit 99.1 Rightside Announces First Quarter 2016 Financial Results Registry Revenue Grows 64% Over the Prior Year Period KIRKLAND, Wash., May 10, 2016 (GLOBENEWSWIRE) Rightside Group, Ltd. (Nasdaq: NAME), a leading provider of domain name services that advance the way businesses and consumers define and present themselves online, today announced financial results for the first quarter ended March 31, 2016. “We had a strong start to 2016, delivering solid revenue and expanding margins year over year as we continue to capitalize on the opportunity provided by new generic Top Level Domains,” said Chief Executive Officer Taryn Naidu.“Our Registry services revenue in the first quarter grew 64% to $2.6 million, as we recognized revenue on a growing base of domains registered on our owned and operated gTLDs and began to layer in our 3rd full quarter of renewals with rates that have trended above the overall industry.Name.com also delivered its best quarter on record from both a GAAP revenue and domain unit registration basis and was up over 24% largely due to growth from our higher margin new gTLDs.” Financial Summary (in thousands) Three months ended March31, Registrar services $ $ Registry services Aftermarket and other Eliminations (1) ) ) Total revenue $ $ Loss (gain) on other assets, net $ 1 $ ) (Loss) income before income tax $ ) $ Income tax benefit ) ) Net (loss) income $ ) $ Adjusted EBITDA (2) $ $ Amounts in the eliminations line reflect the elimination of intercompany charges between our Registrar and Registry services businesses. This Non-GAAP financial measure is described below and reconciled to GAAP net (loss) income in the accompanying table. First Quarter 2016 Financial Highlights (Unless otherwise noted, all comparisons are relative to the fiscal first quarter 2015.) § Registrar services revenue increased to $44.0 million compared to $42.0 million. § Registry services revenue increased 64% to $2.6 million compared to $1.6 million. § Aftermarket and other revenue grew 26% to $9.3 million compared to $7.3 million. § Total revenue increased 9% to $55.1 million compared to $50.5 million. § Net loss was $5.1 million, compared to net income of $1.9 million. § Adjusted EBITDA increased to $1.8 million, compared to $568,000. Business Highlights § Rightside recently added .GAMES to its owned and operated gTLD portfolio and now has 40 gTLDs in its portfolio, with 39 in general availability. § Rightside’s 39 gTLDs in general availability ended the quarter with over 470,000 registered domains, up 17% over Q4 2015. § Rightside’s retail registrar, Name.com, grew revenue 24% year-over-year with approximately 40% of that growth driven by higher margin new gTLDs. § With over 16.6 million total domains under management as ofMarch 31, 2016, including over 2.9 million domain names registered through its retail outlets,Rightsideremains one of the world's largest registrars. § Rightside’s most recent launches have shown strong momentum - with .FAMILY’s registrations exceeding 7,500 to date. .LIVE and .STUDIO have now reached over 50,000 combined registrations and .NEWS, the top performing gTLD in Rightside’s portfolio, now has 75,000 registrations to date.
